Per Curiam :
This case was clearly one for the jury. The boy ivas riding in a wagon in company with 'his elder brother. They were crossing the track of the railroad, when the wagon was struck by a passing locomotive, and the boy killed. There was evidence that, before driving on the track, they stopped to look and listen. Whether they stopped at a favorable and suitable place to see and hear an approaching train, cannot be ruled as a matter of law under the evidence given. The witnesses appear to differ as to the proper place. The distance from the track, and the intervening objects either wholly or partially obstructing the view, were questions to be considered by the jury, and there was no error in refusing to take the case from them.
Judgment affirmed.